[Cite as State v. Jennings, 2018-Ohio-3871.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                    No. 17AP-248
v.                                                :           (C.P.C. No. 08CR-2825)

Kevin E. Jennings,                                :         (REGULAR CALENDAR)

                 Defendant-Appellant.             :


                                               DECISION

                                   Rendered on September 25, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee.

                 On brief: Kevin E. Jennings, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
         {¶ 1} Defendant-appellant, Kevin E. Jennings, pro se, appeals the March 7, 2017
judgment of the Franklin County Court of Common Pleas denying his postconviction
motion for resentencing. For the reasons that follow, we affirm the judgment of the trial
court.
I. FACTS AND PROCEDURAL HISTORY
         {¶ 2} The facts and procedural history are more fully detailed in appellant's direct
appeal of his convictions. State v. Jennings, 10th Dist. No. 09AP-70, 2009-Ohio-6840,
¶ 2 - 12. As relevant to this appeal, 0n April 17, 2008, appellant was indicted for aggravated
murder, aggravated robbery, and aggravated burglary—all with an attached firearm
specification. On December 5, 2008, the case proceeded to a jury trial. Appellant was tried
alongside co-defendant David Mock. The jury found appellant guilty of murder and
aggravated robbery as well as the firearm specifications attached to those offenses. On
No. 17AP-248                                                                                 2

December 19, 2008, the trial court sentenced appellant to a total of 16 years to life.
Appellant appealed his convictions to this court, raising nine assignments of error. We
overruled appellant's assignments of error and affirmed his convictions. Id.
       {¶ 3} On February 3, 2017—over eight years after sentencing—appellant filed what
he captioned "Motion for Re-sentencing pursuant to R.C. 2967.28 sentence void/sentence
also contrary to law." In the motion, he claimed that his sentence is partially void because
the trial court failed to properly impose post-release control ("PRC") and that the 16-years-
to-life sentence is contrary to law. The motion also claimed that the trial court committed
plain error in its jury instructions and that trial counsel was ineffective in not objecting to
the jury instructions. The trial court overruled the motion.
II. ASSIGNMENT OF ERROR
       {¶ 4} Appellant appeals and assigns the following errors:
                [I.] The trial court erred by imposing a Incorrect imposition of
                PRC in this case. Appellant was not subject to up to five years
                Post Release as stated by the trial court at Sentencing. The
                Imposition of Post Release Control should be reversed in light
                of State v Hunter the variance of what was said at sentencing
                and what was actually Journalized.

                [II.] The Trial court erred When it sentenced Appellant to a
                Sentence of Life Without the possibility of Parole for Sixteen
                years Pursuant to R.C. 2903.02(a).

                [III.] The trial court erred when it gave faulty Jury Instructions
                that prejudiced Appellant's Jury the right to a fair Jury
                Instruction to decide the case.

                [IV.] Trial counsel rendered Ineffective Assistance of Counsel
                when counsel failed to object to the Jury Instructions in this
                case.

(Sic passim.)
III. DISCUSSION
       {¶ 5} Appellant's motion for resentencing, arguing that his sentence was void and
contrary to law, should be treated as a postconviction petition. State v. Reynolds, 79 Ohio
St.3d 158, 160 (1997); State v. Timmons, 10th Dist. No. 11AP-895, 2012-Ohio-2079, ¶ 6. A
trial court's decision granting or denying a postconviction petition " 'should be upheld
absent an abuse of discretion; a reviewing court should not overrule the trial court's finding
No. 17AP-248                                                                                3

on a petition for postconviction relief that is supported by competent and credible
evidence.' " State v. Sidibeh, 10th Dist. No. 12AP-498, 2013-Ohio-2309, ¶ 7, quoting State
v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, ¶ 58.
       {¶ 6} Appellant's assignments of error collectively argue that the trial court erred
in overruling appellant's motion for resentencing. Appellant's assignments of error lack
merit. For ease of discussion, we will address appellant's assignments of error out of order
and in combination.
   A. Assignment of Error Two—Sentencing for Murder Proper
       {¶ 7} In assignment of error two, appellant asserts that the trial court did not
sentence him to 15 years to life for his murder conviction as required by R.C. 2929.02(B),
but, instead, unlawfully sentenced him to life without possibility of parole for 16 years and,
therefore, his sentence is void. Appellant is mistaken.
       {¶ 8} Both the judgment entry of December 22, 2008, and the corrected judgment
entry of January 8, 2009, sentenced appellant as follows:
              FIFTEEN (15) YEARS TO LIFE AS TO COUNT ONE; PLUS A
              MANDATORY CONSECUTIVE ONE (1) YEAR OF ACTUAL
              INCARCERATION FOR THE FIREARM SPECIFICATION ON
              COUNT ONE; SEVEN (7) YEARS AS TO COUNT TWO; PLUS
              A MANDATORY CONSECUTIVE ONE (1) YEAR OF ACTUAL
              INCARCERATION FOR THE FIREARM SPECIFICATION ON
              COUNT ONE, TO BE SERVED AT THE OHIO DEPARTMENT
              OF REHABILITATION AND CORRECTIONS. THE FIREARM
              SPECIFICATIONS     MERGE     FOR    PURPOSES   OF
              SENTENCING. COUNTS ONE AND TWO ARE TO BE
              SERVED CONCURRENTLY WITH EACH OTHER BUT
              CONSECUTIVE TO THE FIREARM SPECIFICATIONS FOR A
              TOTAL OF SIXTEEN (16) YEARS TO LIFE.

       {¶ 9} Contrary to appellant's argument, as specifically stated above, the trial court
properly sentenced appellant to 15 years to life on the murder count. R.C. 2929.02(B). The
trial court properly sentenced him to 7 years on the aggravated robbery count. R.C.
2929.14(A)(1). The trial court properly ordered these two sentences to be served
concurrently to each other. R.C. 2929.41(A). The trial court properly imposed one year on
the firearm specifications. The trial court merged the two firearm specifications. This was
proper at the time. Under prior law, firearm specifications attached to multiple counts were
to be merged if the offenses occurred during the same act or transaction. Former R.C.
No. 17AP-248                                                                                    4

2929.14(D)(1)(b). Then, the trial court properly ordered that the one-year firearm
specification be served consecutively with the other offenses. Former R.C. 2929.14(E)(1)(a)
(now renumbered R.C. 2929.14(C)(1)(a)).
       {¶ 10} Adding the one-year firearm specification to the total 15 years to life sentence
on the murder and aggravated robbery counts, the total sentence is 16 years to life. In short,
everything about the 16-years-to-life sentence was proper. Appellant's second assignment
of error is overruled.
   B. Assignment of Error One—No Discrepancy
       {¶ 11} In assignment of error one, appellant argues that his sentence is partially void
because of a discrepancy between what was said in court and what was journalized in
regards to PRC for his conviction of aggravated robbery. Specifically, he states that the
journal entry states five years mandatory PRC, and at the sentencing hearing he was told
"[y]ou will be placed on post release control for up to five – years with various conditions."
(Emphasis added.) (Appellant's Brief at 7.) Appellant is mistaken.
       {¶ 12} A review of the sentencing hearing transcript shows that appellant was
actually told that "[y]ou will be placed on post release control for up to five - - for five years
with various conditions." (Emphasis added.) (Tr. at 578.) As such, the trial court corrected
the "up to" language, and correctly stated that the period of PRC would be "for five years
with various conditions." Id. As such, appellant's argument in this regard fails.
       {¶ 13} The sentencing entry also correctly states that appellant is subject to a
mandatory five-year term of PRC by virtue of his conviction for the first degree felony of
aggravated robbery. R.C. 2967.28(B)(1). Appellant also signed a "Notice (Prison Imposed)"
form at sentencing that had a "Note" on the bottom of the form that stated that all first
degree felonies are subject to "mandatory 5 years." See State v. Boone, 10th Dist. No. 11AP-
1054, 2012-Ohio-3653, ¶ 26-27 (relying on a similar form). In this case, there is no
discrepancy between what the trial court said at the hearing, and what was journalized.
       {¶ 14} Moreover, even without the form, or if the trial court did not correct the "up
to" language, the sentence was still not void. "[E]ven though the phrase 'up to' has
'discretionary' connotations, mistaken use of such language does not render defendant's
post-release control notification void." Id. at ¶ 30, quoting State v. Williams, 10th Dist. No.
10AP-1135, 2011-Ohio-6231, ¶ 23; see also State v. Maser, 10th Dist. No. 15AP-129, 2016-
No. 17AP-248                                                                                  5

Ohio-211, ¶ 12. Based on the above, appellant's sentence is not void, partially or otherwise.
Appellant's first assignment of error is overruled.
   C. Assignments of Error Three and Four—Res Judicata
       {¶ 15} In assignment of error three, appellant asserts that the jury instructions in
regard to the firearm specifications were in error. He argues that the jury instructions
should have allowed the jury to view him as an aider and abettor and not the principle
offender. In assignment of error four, appellant argues that his trial counsel was ineffective
for failing to object to those jury instructions.
       {¶ 16} Appellant's arguments are barred by res judicata. "Res judicata is applicable
in all postconviction relief proceedings." State v. Szefcyk, 77 Ohio St.3d 93, 95 (1996). As
stated by the Supreme Court of Ohio:
               Under the doctrine of res judicata, a final judgment of
               conviction bars a convicted defendant who was represented by
               counsel from raising and litigating in any proceeding except an
               appeal from that judgment, any defense or any claimed lack of
               due process that was raised or could have been raised by the
               defendant at the trial, which resulted in that judgment of
               conviction, or on an appeal from that judgment.

(Emphasis sic.) State v. Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the syllabus.
       {¶ 17} The doctrine of res judicata " 'promotes principles of finality and judicial
economy by preventing endless relitigation of an issue upon which there was already a full
or fair opportunity to be heard.' " Daniel v. Williams, 10th Dist. No. 13AP-155, 2014-Ohio-
273, ¶ 18, quoting State v. Jama, 10th Dist. No. 11AP-210, 2012-Ohio-2466, ¶ 45, citing
State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶ 18. "For a defendant to avoid
dismissal of the petition by operation of res judicata, the evidence supporting the claims in
the petition must be competent, relevant, and material evidence outside the trial court
record, and it must not be evidence that existed or was available for use at the time of trial."
State v. Montgomery, 10th Dist. No. 13AP-1091, 2014-Ohio-5756, ¶ 19.
       {¶ 18} Any claim regarding jury instructions relies solely on matters within the
appellate record and thus could have been raised on direct appeal. As a result, appellant's
jury instruction argument is barred by res judicata. State v. Robinson, 10th Dist. No. 16AP-
887, 2017-Ohio-2773, ¶ 12-13. In fact, two of appellant's nine assignments of error on direct
appeal, numbers four and five, involved jury instructions.
No. 17AP-248                                                                                6

       {¶ 19} Further, his arguments in support of his ineffective assistance claim rely on
the trial record, so his claims of ineffective assistance of counsel "could have been fairly
determined without resort to evidence outside the record in [his] direct appeal." State v.
McBride, 10th Dist. No. 14AP-237, 2014-Ohio-5102, ¶ 7, citing State v. Dixon, 10th Dist.
No. 03AP-564, 2004-Ohio-3374, ¶ 12. In fact, appellant did raise ineffective assistance of
counsel as a claim in assignment of error nine in his direct appeal.
       {¶ 20} As a result, appellant's arguments in his third and fourth assignments of error
could have been raised during his direct appeal. As a result, they are barred by res judicata.
Appellant's assignments of error three and four are overruled.
IV. DISPOSITION
       {¶ 21} Based on the foregoing, appellant's four assignments of error are overruled.
Therefore, we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.

                             BRUNNER, J., concurs.
                    LUPER SCHUSTER, J., concurs in judgment only.
                             _________________